Citation Nr: 1755423	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-06 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1996 to January 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that, in pertinent part, denied service connection for a bilateral foot heel spur disability.

In January 2016, the Veteran testified at a hearing before the undersigned at the Board's Central Office in Washington, D.C. A written transcript of this hearing has been associated with the evidence of record.

This case was previously before the Board in May 2016 and remanded for further development, including obtaining a VA examination and medical records.


FINDINGS OF FACT

The Veteran's current bilateral foot disability is due to to standing and running in unsupportive boots during active service.


CONCLUSION OF LAW

A current bilateral foot disability was incurred in active duty service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In the present case, the the Veteran has a current bilateral foot disability. During an October 2016 VA examination, the examiner diagnosed bilateral plantar calcaneal spurs.

The Board also finds credible the Veteran's competent testimony that during active duty she constantly stood and ran in unsupportive boots.  

The remaingin question is whether there is a nexus, or link, between the current disability and service. The most recent medical opinion dated November 2017 stated that the Veteran's current disability did not predate service.  The examiner further opined that it was more likely than not that the Veteran would have had onset of symptoms at any time of her life that she had suddenly embarked in a rigorous exercise program that is typical of military recruits without support for her foot.  He also provided that it is almost definite that the Veteran's service aggravated her condition, bringing it on at an earlier age than it would have naturally presented.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a bilateral foot disability have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2014);  38 C.F.R. § 3.102 (2017).






						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a bilateral foot disability is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


